U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD/ISM
P5884.03
3/31/2006
Good Conduct Time
Under the Prison
Litigation Reform Act

RULES EFFECTIVE: 12/5/2005

1. PURPOSE AND SCOPE. To implement provisions of the Prison
Litigation Reform Act of 1995 (PLRA) for awarding good conduct
time (GCT).
2. SUMMARY OF CHANGES. This Program Statement has been revised,
based on 28 CFR 523.20, to exempt aliens subject to a final order
of removal, deportation, or exclusion from the “satisfactory
progress in a literacy program” provision of the PLRA.
PROGRAM OBJECTIVE.

3.

The expected result of this program is:

Good conduct time for inmates sentenced under the PLRA will be
awarded in accordance with Title 18, U.S.C. § 3624(b)(4) and
28 CFR 523.20.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
P5884.01

b.

Good Conduct Time Under the Prison Litigation
Reform Act (9/29/97)

Directives Referenced
P5111.01
P5270.07
P5350.28
P5553.06
P5880.28

Institution Hearing Program (IHP) (4/23/97)
Inmate Discipline and Special Housing Units
(12/29/87)
Literacy Program (GED Standard) (12/1/03)
Escapes/Deaths Notification (8/23/99)
Sentence Computation Manual (CCCA of 1984)
(2/21/92)

[Bracketed Bold- Rules]
Regular Type - Implementing Information

P5884.03
3/31/2006
Page 2
c. The rule cited in the Program Statement is contained in
28 CFR 523.20.
5.

STANDARDS REFERENCED

a. American Correctional Association 4th Edition Standards for
Adult Correctional Institution: 4-4097
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-03
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-05
6.

[GOOD CONDUCT TIME §523.20.

a. For inmates serving a sentence for offenses committed on or
after November 1, 1987, but before September 13, 1994, the Bureau
will award 54 days credit toward service of sentence (good
conduct time credit) for each year served. This amount is
prorated when the time served by the inmate for the sentence
during the year is less than a full year.
b. For inmates serving a sentence for offenses committed on or
after September 13, 1994, but before April 26, 1996, all yearly
awards of good conduct time will vest for inmates who have
earned, or are making satisfactory progress (see Sec. 544.73(b)
of this chapter) toward earning a General Educational Development
(GED) credential.
c. For inmates serving a sentence for an offense committed on
or after April 26, 1996, the Bureau will award
(1) 54 days credit for each year served (prorated when the
time served by the inmate for the sentence during the year is
less than a full year) if the inmate has earned or is making
satisfactory progress toward earning a GED credential or high
school diploma; or
(2) 42 days credit for each year served (prorated when the
time served by the inmate for the sentence during the year is
less than a full year) if the inmate has not earned or is not
making satisfactory progress toward earning a GED credential or
high school diploma.

P5884.03
3/31/2006
Page 3
d. Notwithstanding the requirements of paragraphs (b) and (c)
of this section, an alien who is subject to a final order of
removal, deportation, or exclusion is eligible for, but is not
required to, participate in a literacy program, or to be making
satisfactory progress toward earning a General Educational
Development (GED) credential, to be eligible for a yearly award
of good conduct time.
e. The amount of good conduct time awarded for the year is
also subject to disciplinary disallowance (see tables 3 through 6
in Sec. 541.13 of this chapter).
28 CFR 541.13 refers to the Program Statement on Inmate
Discipline and Special Housing Units.
7.

AWARDING GCT

a. Pursuant to the PLRA, in awarding GCT credit, the Education
Department at each institution must consider whether the inmate,
during the relevant period, has earned, or is making satisfactory
progress toward earning, a high school diploma or equivalent
degree. See 28 CFR 544.73(b) in the Program Statement on
Literacy Program (GED Standard).


Once a determination has been made, the department
enters the appropriate Education Information (EDI)
assignment into SENTRY for each inmate.

b. This rule provides that an inmate subject to the PLRA is to
earn up to the full 54 days credit for GCT (prorated for a
partial year at the end of the sentence) if the inmate has earned
or is making satisfactory progress toward earning a GED
credential.
c. The rule further provides that an inmate subject to the
PLRA is to earn up to 42 days credit for GCT per year (prorated
for a partial year at the end of the sentence) if the inmate has
not earned or is not making satisfactory progress toward earning
a GED credential, unless, the inmate alien is subject to a final
order of removal, deportation, or exclusion.
d. If an inmate’s status changes from GED UNSAT
(unsatisfactory progress) to GED SAT (satisfactory progress), the
annual rate of GCT will return to 54 days. Inmate Systems
Management (ISM) staff must recalculate (RPC) the sentence
computation to affect change.

P5884.03
3/31/2006
Page 4
e. An inmate alien subject to a final order of removal,
deportation, or exclusion will earn GCT at the annual rate of 54
days (prorated for a partial year at the end of the sentence).


After completion of the deportation hearing, the Case
Manager or designee will enter the Case Management
Activity (CMA) assignment into SENTRY and forward a
copy of the order to ISM staff for inclusion in the
Judgment and Commitment (J&C) file.



ISM staff must recalculate the sentence computation.
SENTRY will automatically change the annual GCT rate
from 42 days to 54 days.

f. The amount of GCT earned is subject to disciplinary
forfeiture or disallowance.

/s/
Harley G. Lappin
Director

